Exhibit 10.86

 

ALLEN MATKINS LECK GAMBLE & MALLORY LLP

TODD E. WHITMAN (BAR NO. 173878)

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067-6019

Phone: (310) 788-2400

Fax: (310) 788-2410

 

Attorneys for Plaintiff

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

COUNTY OF SANTA CLARA – UNLIMITED JURISDICTION

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,

 

Case No.

 

 

STIPULATION FOR ENTRY OF JUDGMENT

Plaintiff,

 

 

 

 

 

v.

 

 

 

 

 

PROXIM WIRELESS NETWORKS, INC., f/k/a PROXIM, INC., a Delaware corporation,
PROXIM CORPORATION, a Delaware corporation and DOES 1 through 5,

 

 

 

 

 

Defendants.

 

 

 

IT IS HEREBY STIPULATED by and between the parties hereto, that a Judgment in
favor of plaintiff CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P. (“plaintiff”)
and against defendants PROXIM WIRELESS NETWORKS, INC. f/k/a PROXIM, INC. and
PROXIM CORPORATION (“defendants”), may be entered by the Court, subject to the
terms and conditions herein, as follows:

 

1.                                       Plaintiff’s predecessor-in-interest
CARRAMERICA REALTY

 

--------------------------------------------------------------------------------


 

CORPORATION and defendant PROXIM WIRELESS NETWORKS, INC., f/k/a PROXIM, INC. are
parties to that certain lease (the “Lease”) dated August 25, 1999 for premises
commonly known as Building A, located at 510 DeGuigne, Sunnyvale, California;
Building B, located at 935 Stewart Drive, Sunnyvale, California; and Building C,
located at 945 Stewart Drive, Sunnyvale, California (the “Premises”). Pursuant
to the terms of that certain Lease Termination Agreement of even date herewith,
entered into by and between plaintiff and defendants, a true and correct copy of
which is attached hereto as Exhibit A, the terms of which are expressly
incorporated herein, plaintiff and defendants have agreed, among other things,
that, subject to the satisfaction or waiver of the conditions set forth in
Section 3.2 of the Lease Termination Agreement, defendants shall vacate and
surrender the Premises on or before June 15, 2005 (the “Delivery Date”) in
strict accordance with the terms and conditions of the Lease Termination
Agreement.

 

2.                                       Plaintiff shall not file this
Stipulation, seek entry of judgment, deliver a Writ of Possession to the Sheriff
of this County, or otherwise cause the Sheriff to take any action to remove
defendants from the Premises, unless defendants fail to deliver possession of
the Premises to plaintiff on or before the Delivery Date as provided in the
Lease Termination Agreement, subject to the satisfaction or waiver of the
conditions set forth in Section 3.2 of the Lease Termination Agreement.
Defendants agree that a Writ of Possession shall be issued by the Clerk of the
Court, ex parte, upon notice to defendant’s counsel that complies with the ex
parte notice requirements set forth in California Rules of Court Rule 379 and
upon a showing by declaration under penalty of perjury by plaintiff or
plaintiff’s counsel or other representative of plaintiff that defendants have
failed to vacate the Premises by the Delivery Date as required under the Lease
Termination Agreement, upon satisfaction or waiver of the conditions set forth
in Section 3.2 of the Lease Termination Agreement.

 

3.                                       The Judgment entered pursuant to this
Stipulation, if any, shall provide that the Lease is forfeited.  Nothing
contained herein shall affect plaintiff’s rights to recover any amounts due and
owing to plaintiff as may be permitted by the terms and conditions of the

 

2

--------------------------------------------------------------------------------


 

Lease Termination Agreement.

 

4.                                       The Judgment entered pursuant to this
Stipulation, if any, shall become final for all purposes on entry thereof, and
defendants waive all right to appeal, seek any trial, to attempt to modify or
assert a set-off, to seek any stay of execution, to seek relief from forfeiture,
or to move to set aside the terms of this Stipulation. Defendants further
acknowledge that this Stipulation will constitute defendants’ first appearance
in this action and that defendants shall only be entitled to raise as a defense
that the conditions set forth in Section 3.2 of the Lease Termination Agreement
have not been satisfied or waived. Defendants waive any right to vary the terms
of the Stipulation, whether such right may arise from the powers inherent to
this Court or through any decisional or statutory law.

 

5.                                       An executed copy of this Stipulation
may be used in lieu of the original for all purposes, including filing with the
Court. The Judgment entered pursuant to this Stipulation shall be in any form
consistent with the terms of this Stipulation and the Lease Termination
Agreement.

 

6.                                       Defendants have not relied on any
representation from plaintiff or plaintiff’s counsel which is not set forth in
this Stipulation or the Lease Termination Agreement. Defendants represent that
they have consulted with their own legal counsel before executing this
Stipulation. Defendants acknowledge receipt of a copy of this Stipulation.

 

7.                                       This Stipulation can be executed in
facsimile counterparts by the parties and a copy may be filed in lieu of an
original.

 

3

--------------------------------------------------------------------------------


 

PLAINTIFF:

DEFENDANTS:

 

 

DATED:

 

 

DATED:

 

 

 

 

CARRAMERICA REALTY OPERATING

PROXIM WIRELESS NETWORKS, INC.,

PARTNERSHIP, L.P.

f/k/a PROXIM, INC.

 

 

 

 

By

 

 

By

 

 

 

 

 

 

Its

 

 

Its

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

PROXIM CORPORATION

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

4

--------------------------------------------------------------------------------


 

APPROVED AS TO FORM:

 

DATED:

 

 

 

ALLEN MATKINS LECK GAMBLE & MALLORY LLP

 

 

By

 

 

 

TODD E. WHITMAN

 

Attorneys for Plaintiff

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.

 

DATED:

 

 

 

WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION

 

 

By

 

 

 

SUSAN REINSTRA

 

Attorneys for Defendants

 

PROXIM WIRELESS NETWORKS, INC.

 

f/k/a PROXIM, INC. and PROXIM CORPORATION

 

5

--------------------------------------------------------------------------------